Indian claims; offsets. — On July 17, 1964, 167 Ct. Cl. 405, the court rendered an opinion holding that the plaintiffs were entitled to recover on the claim asserted in paragraph 11 of their petition filed under a special jurisdictional act of July 30, 1946, 60 Stat. 715. This particular claim related to the expense of surveying plaintiffs’ reservation lands and the court held that the amount expended for such survey had been wrongfully charged to the plaintiffs. The case was remanded to a trial commissioner to determine the amount of recovery. On May 13, 1966, 175 Ct. d. 451, the court rendered an opinion denying plaintiffs’ request that it recover interest on the amount wrongfully expended from plaintiffs’ funds to defer the costs of the survey. Plaintiffs’ petition for a writ of certiorari was denied by the Supreme Court, 385 U.S. 921 (177 Ct. Cl. 1110) (1966). In proceedings under Rule 47(c) the parties agreed that the expenditures charged against the tribe in connection with the survey amounted to $190,399.97. On May 10,1967, plaintiffs filed a motion requesting the court *1202to enter judgment in their favor in the amount of $190,-399.97, and to deny or disallow the defendant’s asserted offset in the amount of $35,407, representing the 1966 value of 487 acres of land situated within plaintiffs’ reservation, formerly owned by plaintiffs, taken by defendant pursuant to the Act of April 23,1904, 33 Stat. 302, sec. 12, and finally transferred back to tribal ownership as surplus to defendant’s needs under the Act of August 1,1966, 80 Stat. 332. Section 3 of the Act of August 1,1966, provided that the Court of Claims and the Indian Claims Commission should determine the extent to which the value of the lands so conveyed to the plaintiffs should or should not be set off against any claims of plaintiffs against the United States determined by the court or the Commission, making such determinations in accordance with the standards relative to offsets provided for in section 2 of the Indian Claims Commission Act of August 13, 1946, 60 Stat. 1050. In support of the present motion plaintiffs urge that the offset asserted by defendant does not meet the criteria of section 2 of the 1946 Act, whereas defendant urges that it is a proper offset. Upon consideration of plaintiffs’ motion, defendant’s response thereto, and without oral argument, on the basis of and in mew of the prior proceedings in this court on the claim and the action of the Indian Claims Commission with respect to the amount payable under Article 6 of the Treaty of Hell Gate in Indian Claim Commission Docket No. 61 (16 Ind. Cl. Comm. 1), the court concluded that defendant’s asserted offset does not meet the criteria of section 2 of the 1946 Act and that plaintiffs’ motion be granted. On December 18, 1967, the court ordered that defendant’s asserted offset be denied and that judgment be entered for the plaintiffs in the amount of $190,399.97. Defendant’s motion for reconsideration was denied Feb. 16, 1968.